Colleen Mary O’Toole, Judge,
dissenting.
{¶ 42} I respectfully dissent.
{¶ 43} I would affirm the trial court in that I believe that the current indictment is banned by collateral estoppel and is prohibited under the Fifth Amendment and the state and federal prohibitions against double jeopardy.
{¶ 44} The state cannot now come forward and prosecute appellee for the same incident based upon a new admission. It is presumed that when appellee was charged in the original offense, all five counts included jeopardy for complicity on all drugs found in the car and on the co-defendant, Robert Coffman.
{¶ 45} The state had the opportunity to go to trial. It forfeited that opportunity and decided to enter into a plea agreement. It cannot bootstrap that evidence into a new charge arising from that same set of circumstances, pursuant to State v. Tolbert (1991), 60 Ohio St.3d 89, 573 N.E.2d 617.
{¶ 46} I would affirm the trial court’s decision.